Citation Nr: 0412218	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  95-33 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The veteran had active military service from August 1949 to 
January 1970, when he retired.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, in which service connection was 
denied for hypertension, diabetes mellitus, a chronic eye 
disorder, allergic rhinitis, and post-traumatic stress 
disorder (PTSD).  The veteran filed a timely notice of 
disagreement (NOD) in September 1995 as to each of the 
claims.  The RO issued a statement of the case (SOC) in 
September 1995, which continued the denial of the claims.  A 
substantive appeal as to each of the claims was filed in 
October 1995.

The veteran and his wife provided oral testimony at a 
personal hearing before a Hearing Officer at the RO in March 
1996, a transcript of which has been associated with the 
claims file.

A supplemental statement of the case (SSOC) was issued in 
March 1996, which continued the denial of the veteran's 
claims.  Service connection for diabetes, an eye disorder, 
hypertension, and PTSD was granted by a rating decision in 
April 2002.  That was a full grant of the benefits then 
sought as to those particular claims, and the veteran has not 
filed an NOD as to the evaluations or effective dates therein 
assigned; therefore such matters are not now before the 
Board.  That same rating decision continued the denial of 
service connection for allergic rhinitis.  In addition, in 
April 2002, an SSOC was issued which continued the denial of 
service connection for allergic rhinitis.  That issue, 
therefore, remained in appellate status, and was forwarded to 
the Board for appellate consideration.  In July 2003, the 
Board remanded the issue of entitlement to service connection 
for allergic rhinitis to the RO for further development.

The case has been returned to the Board for further appellate 
consideration.




FINDING OF FACT

The preponderance of the competent and probative medical 
evidence is against a finding that allergic rhinitis was 
present in service, or that allergic rhinitis is causally 
related to any incident during active service.


CONCLUSION OF LAW

Allergic rhinitis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records are negative for any 
findings of allergic rhinitis during service.

In August 1994 the veteran filed an informal claim for 
service connection for a nose condition, among other things.  
Chest X-rays taken by VA in August 1994 were submitted in 
support of the veteran's claim.  The X-rays revealed no 
evidence indicative of acute pulmonary infiltrate, pleural 
effusion, or pneumothoraces.  

In September 1994 the veteran underwent a VA general medical 
examination.  It was noted in the examination report that the 
veteran complained of a chronic, nonproductive cough, which 
was usually biannual and seasonal in its nature and not 
related to any other significant pulmonary complaints.  On 
examination of the respiratory system it was clear to 
auscultation with no rales, rhonchi, or wheezing auscultated.  
In addition, his nose, sinuses, mouth, and throat were noted 
to be clear.  The diagnosis was reactive airway disease, most 
likely allergic in nature with its biannual occurrence.  

A VA examination for nose and throat was conducted in June 
1995.  The examination report reveals the veteran had 
complaints of difficulty breathing, especially in the heat.  
It was also noted that the veteran had had a chest workup, 
which was essentially normal on his chest X-ray.  The veteran 
complained of nasal congestion, which would occur mostly in 
the spring and fall, associated with post-nasal drip.  He had 
used Afrin approximately two to three times nightly during 
the spring and fall months to relieve the difficulty.  He 
denied any significant sinus infections or surgery.

On clinical evaluation, he did not have any interference with 
his breathing space.  He did complain of headaches, which 
would occur every other month and were very severe, on a 
scale of 8 to 10 (on a scale of 1 to 10).  He did not 
complain of any purulent discharge.  He reported that his 
allergic attacks could last for several months and generally 
were on a twice-yearly basis.  He complained of dyspnea, 
especially in relation to warm or hot weather, but there was 
no significant diagnosis as to the etiology of the dyspnea.  
He underwent a fiber optic nasopharyngoscopy, which allowed 
adequate visualization of his entire upper aerodigestive 
tract and revealed that his oral cavity and oropharynx were 
within normal limits.  His nares were clear without lesion, 
purulence, polyp, or obstruction.  His nasopharynx was clear 
and within normal limits.  His glottis revealed normal true 
vocal cords and normal mobility, and his pyriform sinuses 
were also clear.  The diagnosis was allergic rhinitis.

At his personal hearing held in March 1996, the veteran 
testified that while in the service he had experienced a hard 
time breathing when he would travel back and forth to Cam 
Ranh Bay in Vietnam.  Hearing Transcript (Tr.), p. 7.  He 
stated that he was told that there was Agent Orange in Cam 
Ranh Bay, to which he was assigned to go three or four times 
a week to pick up supplies and other items for the unit.  He 
stated that he felt as if he had been exposed to Agent 
Orange.  He reported that he was on active duty when he 
started to have a hard cough, and occasionally he would cough 
up a yellow-looking phlegm.  He stated that he does not 
receive any treatments for breathing.  Tr., p. 8.  

In varying VA medical reports dated in 2002 "NKA" [no known 
allergies] is noted as the veteran's answer in reference to 
questions about allergies.  

A VA outpatient report dated in August 2003 shows that, on 
physical examination, the veteran's respiratory system was 
clear on percussion and auscultation.  There was good 
excursion, and no wheezes or crackles were detected.

II.  Legal Analysis

A.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  38 
U.S.C.A. §§ 5103, 5103A (West 2002).  In addition, VA has 
published regulations to implement many of the provisions of 
the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that the Secretary of Veterans Affairs has filed a 
motion with the U.S. Court of Appeals for Veterans Claims 
(Court) seeking review and clarification of the Pelegrini 
decision.  The Board further finds that the requirements of 
the VCAA have been satisfied in this matter.

In letters dated in February and October 2003 the RO informed 
the veteran of the VCAA and its effect on his claim.  In 
addition, the veteran was advised, by virtue of the rating 
decision of July 1995, the September 1995 SOC, and SSOCs 
dated in March 1996, April 2002, and December 2003, issued 
during the pendency of this appeal, of the pertinent law and 
what the evidence must show in order to substantiate his 
claim for entitlement to service connection.  We, therefore, 
believe that appropriate notice has been given in this case.  
The Board notes, in addition, that medical evidence was 
developed with respect to the veteran's claim, and that the 
SOC and SSOCs issued by the RO clarified what evidence would 
be required to establish service connection.  Further, the 
claims folder reflects that the December 2003 SSOC contained 
the new duty-to-assist law and regulation and reasonable 
doubt regulation codified at 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159 (2003).  See Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).

In addition, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The veteran has been afforded a VA 
examination.  The RO has also received VA outpatient 
treatment records on behalf of the veteran.

Accordingly, VA has satisfied its duty to assist the veteran 
in apprising him as to the evidence needed, and in obtaining 
evidence pertaining to his claim, under both former law and 
the new VCAA.  The Board concludes that the notifications 
received by the appellant adequately complied with the VCAA 
and subsequent interpretive authority, and that he has not 
been prejudiced in any way by the notice and assistance 
provided by the RO. 

Our over-riding concern is that there be no prejudice to the 
appellant in going forward to a final decision in this case.  
Upon careful review of the file and consideration of the 
VCAA, the Board finds that no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Discussion

The veteran is seeking entitlement to service connection for 
allergic rhinitis.  He essentially contends that this 
disorder is a direct result of incidents, which occurred 
during his period of military service.

Under applicable law, service connection may be granted for 
disability resulting from personal injury suffered or disease 
contracted during active military service, or for aggravation 
of a pre-existing injury suffered, during such service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 
(2003).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2003); Cosman v. Principi, 3 
Vet. App. 503, 505 (1992).  

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit, which has stated that "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  

The Court has also held that, in order to prevail on the 
issue of service connection, there must be medical evidence 
of a (1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Upon careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against 
granting the veteran's claim for service connection for 
allergic rhinitis.  With regard to his claimed disorder, the 
veteran testified that during service in Vietnam he had a 
hard cough, and occasionally he would cough up yellow-looking 
phlegm.  With all due respect for the veteran's contention, 
the service medical records are devoid of any findings of 
allergic rhinitis during service.  The medical evidence shows 
that allergic rhinitis was first shown on VA examination in 
June 1995.  At that time, the veteran was diagnosed with 
allergic rhinitis.  However, even though the medical evidence 
shows a diagnosis of allergic rhinitis, there is no evidence 
that that disorder is a result of the veteran's military 
service.  There is no medical evidence of record that the 
currently claimed allergic rhinitis was incurred in or is a 
result of the veteran's military service. 

A grant of service connection requires medical evidence, not 
only of a currently diagnosed disability, but also of a 
causal or etiological relationship between the current 
claimed disorder and some event or injury in service.  In 
Hickson, supra, the Court held that in order to warrant a 
grant of service connection there must be medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  

Since the competent medical evidence fails to establish a 
relationship between the veteran's currently claimed allergic 
rhinitis disorder and his period of active service, service 
connection must be denied. 

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  The Board has no doubt that the 
veteran is sincere in his belief that his claimed disorder of 
allergic rhinitis is related to his period of service.  
However, it is well established that, as a layperson, he is 
not considered capable of opining, no matter how sincerely, 
as to the nature or etiology of his disease or injury.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

In this case, we have considered the doctrine of reasonable 
doubt.  Under that doctrine, when there is an approximate 
balance between evidence for and against a claim, the 
evidence is in equipoise, there is said to be a reasonable 
doubt, and the benefit of such doubt is given to the 
claimant.  38 U.S.C.A. § 5107(b); see Schoolman v. West, 12 
Vet. App. 307, 310-1 (1999); 38 C.F.R. § 3.102.  However, 
when the evidence for and against a claim is not in 
equipoise, then there is a preponderance of evidence either 
for or against the claim.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993).  In this case, the Board concludes that the 
preponderance of the competent and probative evidence is 
against finding that the veteran's claimed disorder of 
allergic rhinitis is related to his period of service.  Thus, 
the preponderance of the evidence is against granting service 
connection for allergic rhinitis.  


ORDER

Entitlement to service connection for allergic rhinitis is 
denied.




________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



